DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 05/03/22, has been entered. 

3.  Claims 1-8 and 10-19 are pending. Claim 9 is cancelled. Claims 10 and 11 are amended.  Claims 6-8, 13, and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/21. Claims 1-5, 10-12, and 14-16 are under examination.
Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 11/08/21:
The objection to claim 9, found on page 3 at paragraph 4, is moot in light of Applicant’s cancellation thereof.
The objections to claims 10-11, found on page 3 at paragraph 5, are withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 11, 15, and 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form found on page 4 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
Maintained Rejections: Claim Rejections - 35 USC § 103
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.  Claims 1-5, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. 2011 (Commercial extract from the brown seaweed Ascophyllum nodosum reduces fungal disease in greenhouse cucumber; J Appl Phycol 23:353-361) in view of Nuzzo et al., 2014 (Antifungal Amphidinol 18 and its 7-sulfate Derivative from the Marine Dinoflagellate Amphidinium carterae; Journal of Natural Products; 77:1524-1527). 
	Jayaraman teaches methods for controlling fungal pathogens, including Fusarium oxysporum and Alternaria cucumerinum, on cucumbers (i.e. crop plants) comprising applying a cell extract obtained from a marine seaweed diluted in water (e.g. see abstract; page 354, right column, Materials and Methods; and Figure 1; meeting limitations found in instant claims 1, 4, 5, and 11). Jayaraman teaches the economic importance of cucumbers grown in greenhouses and teaches that damage caused by diseases is one of the chief constraints in the industry (e.g. page 354, left column). 
	Therefore, the difference between the prior art and the invention is the source of the cell extract, for example, a marine algal Ascophyllum (prior art) as compared to the marine microalgal Amphidinium (instant).
	However, Nuzzo teaches similar cell extracts from the marine microalgae (i.e. dinoflagellates) Amphidinium klebsii and Amphidinium carterae, including Amphidinol 18, naturally possess anti-fungal properties (e.g. see page1524, abstract and introduction; and page 1526, right column; meeting limitations found in instant claims 1-3, 10-12, 15-16). Nuzzo teaches the cells were cultured to 230,000 cells per ml before harvesting and then extracted in a MeOH/H2O linear gradient from 65% to 80% MeOH (i.e. inorganic solvent) for 20 minutes (e.g. see page 1526, Experimental Section; meeting limitations found in instant claims 10, 11, 15 and 16 with sufficiency specificity). Nuzzo teaches the cell pellet was stored at negative 80 ºC (i.e. frozen) prior to analysis and that 3.6 g was extracted in 10 mL of methanol (e.g. see page 1526, left column; meeting limitations found in instant claims 15 and 16 with sufficient specificity).  In addition, with regards to the specific concentrations, including ratios, in claims 10, 11, 15 and 16; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods of protecting crop plants from fungal pathogens comprising the application of a marine algal extract, as taught by Jayaraman, by substituting a marine microalgal extract from Amphidinium, thereby arriving at the claimed invention, because Nuzzo had already demonstrated that extracts from Amphidinium likewise possessed similar anti-fungal properties. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the overall economic importance of the greenhouse cucumber industry which was constrained by disease problems associated with fungal pathogens, as taught by Jayaraman. Thus, the combination is also desirable; see MPEP 2144 (II).  The person of ordinary skill in the art would have had at least a reasonable expectation of success because Jayaraman already demonstrated the same fungal pathogens could be controlled by using a similar marine extract; and Nuzzo had already demonstrated marine extracts from Amphidinium possessed similar anti-fungal properties. Therefore, the combination leads to expected results because each element performs the same function as it does individually (i.e. the Amphidinium extracts were already known to possess anti-fungal properties, as demonstrated by Nuzzo).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a “base” method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the marine extract used); the substituted element (i.e. an extract of the marine microorganism, Amphidinium) was already known and was already shown to possess similar functional properties, including anti-fungal properties, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one marine extract for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results).
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
10. Applicant argues:
No prima facie case has been established (using a generic, boiler-plate paragraph citing case law but not tied to the facts of the instant case); see Remarks, pages 10 and 11.
Ascophyllum nodosum is an alga which has nothing to do with Amphidinium which is not even a micro-algae; therefore, Jayaraman is not analogous art; see Remarks, pages 11-12.
The Amphidinol 18 taught by Nuzzo is dissolved in methanol and is tested in vitro on yeast at high concentrations and thus is unsuited to plant processing conditions. And no in vitro test can prejudge efficacy on plants, much less efficacy in the field because any change in scale is uncertain and thus one of ordinary skill in the art would not have a reasonable expectation of success; Remarks, page 12.
Hindsight reasoning; Remarks, pages 12-13, again using generic paragraph.
Nothing in Jayaraman and Nuzzo disclose or suggest the subject matter; Remarks, page 13.

Response to Arguments
11.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, the requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited by Applicant, discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
In response to applicant's argument that Jayaraman is non-analogous art (see argument B), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention; See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, both Ascophyllum (i.e. a multi-cellular, photosynthetic marine alga) and Amphidinium (i.e. a single-cellular, photosynthetic marine alga) are both encompassed by the Kingdom Protista which includes all of the eukaryotic, plant-like protists capable of photosynthesis; and thus, research regarding both species are in the same field of endeavor (e.g. Phycology).  With specific regards to Applicant’s assertion that the dinoflagellate Amphidinium is “... not even a micro-algae”, the Office is baffled by this statement and notes, inter alia, the following:

    PNG
    media_image1.png
    358
    669
    media_image1.png
    Greyscale

Thus, Amphidinium is a dinoflagellate, and dinoflagellates are microalgae, and consequently, even one of ordinary skill in the art would easily recognize that, contrary to Applicant’s assertion, Amphidinium is in fact a microalga.  In addition, extracts from Ascophyllum and extracts from Amphidinium both had art-recognized anti-fungal properties, and thus are also both pertinent to the particular problem to be solved (e.g. discourage fungal growth). Therefore, this argument is not persuasive because Jayaraman is indeed analogous art, as set forth above.
With regards to argument C, the assertion that one of ordinary skill in the art would have had no expectation of success cannot be accepted since the arguments of counsel cannot take the place of evidence in the record; see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There remains no evidence of record that supports this assertion. In contrast, as set forth above, the combination of prior art references teaches the use of natural extracts from photosynthetic, marine members of the Protist Kingdom, that have anti-fungal properties, and are useful in protecting crop plants from fungal diseases.  Therefore, this argument is not persuasive because Nuzzo is relied upon for its teaching of the art-recognized, anti-fungal properties of similar marine extracts and nothing in the claims requires a particular solvent.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e. argument D), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper; See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this generic argument is not persuasive because Applicant has not identified any information that is only found in, or gleaned from, their disclosure. In contrast, Applicant’s statement “Surprisingly, the inventors observed a fungicidal effect of a cell extract of Amphidinium carterae on many plant pathogenic fungi” (see Specification page 8, lines 8-9) is in conflict with the teachings of the prior art that had already shown anti-fungal properties of Amphidinium carterae cell extracts (i.e. see Nuzzo, as outlined above).
With regards to argument E, the Office clearly disagrees and maintains the rejection for all of the reasons set forth above. Reiterated herein, inter alia, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a “base” method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the marine extract to be applied to a crop plant for inhibiting fungal growth); the substituted element (i.e. an extract of the marine dinoflagellate Amphidinium) was already known and was already shown to possess similar anti-fungal functional properties, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one marine extract for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results because the substituted extract was already known to have anti-fungal properties). Accordingly, this argument is not persuasive.
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
Maintained Rejection: Claim Rejections - 35 USC § 103
12.  Claims 1-5, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzo et al. 2014 (Journal of Natural Products; 77:1524-1527) in view of Wang et al. 2015 (Insights into Triticum aestivum Seedling Root Rot caused by Fusarium graminearum; MPMI 28(2): 1288-1303). 
Nuzzo teaches processes wherein the cell extracts from the marine dinoflagellate Amphidinium carterae, including Amphidinol 18, possessed anti-fungal properties against the model fungal pathogen Candida (e.g. see page1524, abstract and introduction; and page 1526, right column; meeting limitations found in instant claims 1-3, 10-12, 15-16). Nuzzo teaches the cells were cultured to 230,000 cells per ml before harvesting and then extracted in a MeOH/H2O linear gradient from 65% to 80% MeOH (i.e. inorganic solvent) for 20 minutes (e.g. see page 1526, Experimental Section; meeting limitations found in instant claims 10, 11, 15 and 16 with sufficient specificity). Nuzzo teaches the cell pellet was stored at negative 80 ºC (i.e. frozen) prior to analysis and that 3.6 g was extracted in 3 x 10 mL of methanol (e.g. see page 1526, left column; also meeting limitations found in instant claims 15 and 16 with sufficient specificity).  In addition, with regards to the specific concentrations, including ratios, in claims 10, 11, 15 and 16; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
	Therefore, the difference(s) between the prior art and the invention is that (A) Nuzzo does not apply the extracts to a crop plant per se (see independent claim 1); and (B) the targeted fungal pathogen, for example, Fusarium graminearum (see dependent claims 4 and 5) of the wheat plant Triticum aestivum (see dependent claim 14).
	However, Wang teaches Fusarium graminearum is one of the most common and potent fungal pathogens of Triticum aestivum (wheat) known for causing devastating spike infections and grain yield damage for wheat crops (e.g. see page 1288, left column, introduction). Wang teaches that among the Fusarium pathogens, F. graminearum is the main cause of mycotoxin contamination of wheat showing an unprecedented dissemination even in temperate regions and that Fusarium toxins are a major concern since they constitute a significant threat to human and animal health (e.g. see page 1288, right column). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to apply the anti-fungal Amphidinium extracts taught by Nuzzo, to crop plants in need thereof, both generically (see claim 1) and to wheat crops at risk of disease from Fusarium, specifically (see claims 4, 5, and/or 14), thereby arriving at the claimed invention, in order to protect the wheat crops from their art-recognized Fusarium spp. fungal pathogens.  Accordingly, the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because of the art-recognized economic impacts of fungal diseases on crop plants, both generically; and for wheat and head blight and/or root rot specifically, as taught by Wang. The person of ordinary skill in the art would have had at least a reasonable expectation of success because Nuzzo had already demonstrated that extracts of Amphidinium possessed anti-fungal properties against a model fungal pathogen (i.e. proof-of-concept, lab-based experiments and data) and Wang had already identified Fusarium graminearum as one of the most common and potent fungal pathogens of Triticum aestivum (wheat), known for causing devastating spike infections and grain yield damage. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. Amphidinium extracts with anti-fungal properties against a model fungal pathogen; and wheat crops in need of protection against fungal pathogens) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

	Applicant’s Arguments
13. Applicant argues:
Wang fails to cure the fundamental deficiencies of Nuzzo, including a compound isolated in a toxic solvent and tested at high concentrations, which are unsuited for plant processing, and thus, one of ordinary skill in the art would not have had a reasonable expectation of success; Remarks, page 13.
Applicants fear the Examiner has taken the claimed invention and recreated it using disparate bits and pieces of Nuzzo and Wang, but such hindsight-based reconstruction of Applicant’s invention is not permissible.

Response to Arguments
14.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees and notes that, prior to Applicant’s “surprising” discovery of anti-fungal properties of extracts of Amphidinium carterae (see Specification at page 8), Nuzzo had already clearly demonstrated anti-fungal properties of Amphidinium extracts using a proof-of-concept, model, fungal pathogen; and that the extracts taught by Nuzzo clearly fall within the scope of the claimed extract (i.e. no required particular solvents, or other elements, or any other identifying characteristics; see also claim 11 that permits inorganic solvents). Thus, this argument is not persuasive because the only positively recited step of the method is application of an anti-fungal extract of an Amphidinium to any crop plant or seed, which, as set forth above, the combination of Nuzzo and Wang teach.  
Similar to above, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e. argument B), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper; See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this generic argument is not persuasive because Applicant has not identified any information that is only found in, or gleaned from, their disclosure.  Applicant is again remined that Nuzzo had already demonstrated the anti-fungal properties of Amphidinium extracts falling within the scope of the claimed invention.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Double Patenting
15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

16.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

17.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.  Claims 1-5, 10-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-19, and 21 of copending Application No. 16/620,047 (reference application; as of 03/03/22 are now claims 1-10 of US Patent 11,278,027).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods for controlling fungal pathogens in crop plants using substantially the same compositions. For example:
Instant claims are drawn to processes for controlling crop plant and seed pathogenic fungi, oomycetes, and/or bacteria comprising applying to crop plants, and/or coating said seeds with, a cell extract of one or more microalgae of the genus Amphidinium for its fungicidal and/or bactericidal activity.
Similarly, co-pending claims are drawn to processes for controlling one or more Fusarium diseases in a crop plant comprising applying molecules naturally found in Amphidinium extracts.  
Therefore, the (now) already patented claims are a species (e.g. Fusarium diseases vs. pathogenic fungi; and a specific molecule vs. a generic extract) of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02. 

Applicant’s Arguments/Response to Arguments
19.  Applicant requests this rejection is held in abeyance until there is allowable subject matter indicated.  Applicant’s request is noted and denied; See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance. Therefore, to avoid a notice of non-responsiveness, the rejection must be addressed in the next correspondence.  Meanwhile, the rejection is maintained for reasons of record until proper arguments and/or amendments are received and reviewed.  

Conclusion
20. No claims are allowed.

21. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

22. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 21, 2022